Order, entered October 15, 1965, annulling, in effect, a State Liquor Authority determination to refuse renewal of a restaurant liquor license and remanding the matter to the Authority for further consideration, unanimously reversed on the law, with costs and disbursements in all courts to respondent Authority, and the Authority’s determination of refusal to renew is confirmed. In denying renewal the Authority made a number of findings with respect to concealment of true ownership, inaccuracy of books and records, failure to co-operate in the administrative investigation, and the concealment of an old arrest of one of the ostensible owners of the enterprise. Special Term, in reaching its decision, singled out one respect in which the Authority’s proof of inaccuracy in the keeping of financial records was lacking in sufficiently expressed standards. The record as a whole contains substantial grounds on which the Authority was justified in concluding that the owners of record were not the actual ones, that the condition of the financial records supported the inference, and that there was a deliberate failure to co-operate. On a renewal application the test is that of arbitrariness or caprieiousness and the record amply supports the determination (e.g., Matter of Wager v. State Liq. Auth., 4 N Y 2d 465). Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.